DETAILED ACTION
1.	Claims 16-24, 26-27 and 30-32 of application 16/630,930, filed on 14-January-2020, are presented for examination.  The following communication is in response to the amendment received on 12-August-2022.  Claims 1-15, 25 and 28-29 are cancelled.  Further, the specific arguments as presented in applicant’s present response, on pages 7-13, are considered persuasive, and therefore the previously applied rejections of claims 24, 26-27 and 30 have been withdrawn.  The rejections of claims 16-23 and 31-32 are maintained in response to applicant’s arguments, and are determined to render these arguments moot.
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(1)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.2	Claims 16-23 and 31-32 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Shubs, Jr. et al, USP Publication 2017/0106883, which corresponds to USP 9,694,834, which was cited on the 14-January-2020 IDS.

2.3	Shubs discloses:
Claim 16:  A method for operating a rail vehicle [¶0014-0015], the method comprising the following steps:
transmitting [0027] at least one of an identifier for a software component or an identifier for a hardware component of a control system of a rail vehicle [0035 (Database may contain, among other things, information relating to each train, information relating to each asset (hardware component) such as a serial number, and/or information relating to operational states or conditions of each asset (software component) such as a software version number)], at least at a predetermined time [0031 (During operation, CPU 76 and/or controller 68 may cooperate via communication device 64 to carry out various processes in connection with asset management system 26.); 0035 (Database may contain, among other things, information relating to each train, information relating to each asset (hardware component) such as a serial number, and/or information relating to operational states); 0036-0039 (The information contained in database 88 may include diagnostic information that can be used to identify one or more operational statuses or fault conditions of each asset 16 and/or associated systems and components)], from a computation unit of the rail vehicle [0041-0043 (controller generates a message and sends it to the off-board computer system through the GUI)] to a stationary central computation unit [0027 (off-board computer systems); 0029-0034].

Claim 17:  which further comprises using the computation unit to identify at least one of the identifier of the software component or the identifier of the hardware component [0042 (Controller may be configured to continually receive signals from sensors and analyze the signals to determine an operational status of sensors and/or the components, systems, and/or subsystems of the locomotive they monitor)], and at least one of inputting the identified identifier into a data memory of the rail vehicle [0041 (Controller may embody, for example, an electronic control module (ECM), or another processor capable of executing, and/or or outputting command signals in response to received and/or stored data.)] or using an operator control person to input the identified identifier into a data memory of the rail vehicle.

Claim 18:  which further comprises determining the time of the transmission temporally [0036-0039 (diagnostic data is transmitted upon detection of a fault condition or triggering mechanism)] or by a determined process or by a switch-on of the control system.

Claim 19:  which further comprises transmitting [0027] the identifier for the rail vehicle or for the control system of the rail vehicle, together with at least one of the identifier of the software component or the identifier of the hardware component [0035 (Database may contain, among other things, information relating to each train, including an up-to-date list of every train and associated asset operating in the railroad network, along with information relating to each asset (hardware component) such as a serial number, and/or information relating to operational states or conditions of each asset (software component) such as a software version number)], from the computation unit [0041-0043 (controller generates a message and sends it to the off-board computer system through the GUI)] to the central computation unit [0027 (off-board computer systems); 0029-0034].

Claim 20:  which further comprises, upon at least one of an installation or implementation of a new software component or an installation or implementation of a new hardware component [0035 (Database may also store an up-to-date list of every system (e.g., systems 28, 31, 34, 36, 42, 46, 54, and 58) and/or component associated with each asset, and known data associated with each asset. For example, database may store the latest information for each asset, including serial number, software version number, etc.)], using the computation unit of the rail vehicle to transmit at least one of an identifier for the new software component or an identifier for the new hardware component [0041-0043 (controller generates a message and sends it to the off-board computer system through the GUI)] to the central computation unit [0027 (off-board computer systems); 0029-0034].

Claim 21:  which further comprises, after installation or after implementation of a new hardware component by way of the control system [0035 (Database may also store an up-to-date list of every system and/or component associated with each asset, and known data associated with each asset. For example, database may store the latest information for each asset, including serial number, software version number, etc.)], receiving a new software component for the new hardware component by the computation unit from the central computation unit [0029 (Off-board system may also be configured to allow the user to provide responses and/or other inputs to train and/or train asset control systems.)], and operating the new hardware component by the control system with the new software component [0036 (diagnostic information can be used to identify one or more operational statuses or fault conditions of each asset and/or associated systems and component, including operating parameter thresholds or limits (e.g., temperatures, pressures, levels, times, etc.), and/or other triggers)].

Claim 22:  which further comprises: using the computation unit to request from the central computation unit at least one of information or documentation of the software component or at least one of information or documentation of the hardware component with naming of at least one of the identifier of the software component or the identifier of the hardware component [0029 (Off-board system may be configured to allow a user to engage control system associated with trains and/or train assets in the railroad network. Information and requests for input from one or more train and/or train asset control systems may be shown to the user off-board system); 0035 (Database may also store an up-to-date list of every system and/or component associated with each asset, and known data associated with each asset. For example, database may store the latest information for each asset, including serial number, software version number, etc.)]; and
after receiving at least one of the information or the documentation from the central computation unit, outputting or displaying at least one of the information or the documentation by the computation unit to an operator control person [0018 (information and requests for input from one or more control systems may be shown to the operator via a display); 0042 (the associated diagnostic information, and/or other information, the controller may be configured to generate a maintenance message and display the message to a user via a graphical user interface (GUI))].

Claim 23:  which further comprises carrying out the step of outputting or displaying at least one of the information or the documentation by the computation unit to an operator control person to carry out maintenance [0042 (the associated diagnostic information, and/or other information, the controller may be configured to generate a maintenance message and display the message to a user via a graphical user interface (GUI))].

Claim 31:  A non-transitory computer readable medium with a computer program stored thereon, that when executed by a computation unit, performs the steps of claim 16 [0030-0032; 0041].

Claim 32:  A computation unit configured to execute the method according to claim 16 [0030-0031; 0041].

Allowed Claims
3.1	Claims 24, 26-27 and 30 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 24 and 30, including: 
(Claim 24)  “A method for operating a rail vehicle, the method comprising the following steps: 
storing an identifier for at least one of a software component or a hardware component installed in the rail vehicle in a data memory of a central stationary computation unit; 
using the central stationary computation unit to receive the identifier; and 
after receiving at least one of the identifier of the software component or the identifier of the hardware component: 
using the central computation unit to check whether at least one of the software 
component or the hardware component denoted by the identifier corresponds to at least one of a software component or a hardware component prescribed for the rail vehicle, 
using the central computation unit to access a corresponding database, and
using the central computation unit to transmit at least one of a notification or the 
prescribed software component to the computation unit of the rail vehicle when at least one of the software component or the hardware component denoted by the identifier does not correspond to at least one of the software component or the hardware component prescribed for the rail vehicle.”

(Claim 30)  “A method for operating a rail vehicle, the method comprisinq the following steps: 
storinq an identifier for a software component installed in the rail vehicle in a data memory of a central stationary computation unit; 
using the central computation unit to check, based on the identifier of the software component, whether a newer version of the software component is present, and 
using the central computation unit to transmit at least one of corresponding information or the newer version of the software component to the computation unit of the rail vehicle in response to the check indicating that the newer version of the software component is present.”

3.2	There are inventions in the field that provide similar functionality and/or have similar 
features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 26-27 are deemed allowable as depending either directly or indirectly from allowed independent claim 24.
	
Prior Art of Record
4.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response to Arguments
5.	The examiner’s response to applicant’s arguments is detailed in the 102 rejection of claim 16 provided above, wherein the examiner has cited a different portion of the Shubs reference to elaborate upon that which has been cited previously.  Citing a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, does not constitute a new ground of rejection (MPEP 1207.03(a)(2)).
	Furthermore, the examiner agrees with applicant’s remarks on p. 8, wherein Shubs “perhaps” discloses identifiers in para. 35.  Therefore, applicant’s main disagreement with Shubs concerns the feature for updating the identifiers at a predetermined time.  The examiner has elaborated upon the rejection of this feature, by citing a few additional passages of Shubs which clarify that the identifiers are updated during operation of the train asset management system, which is clearly at a predetermined time.  Further, these identifiers (for instance, the diagnostic information) can be used to identify one or more operational statuses of particular assets and/or associated systems and components (see para. 36).

6.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 

Response Guidelines
7.1	A SHORTENED STATUTORY PERIOD FOR RESONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION, AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADIVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT, HOWEVER, WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION. 


7.2	Any response to the Examiner in regard to this final action should be directed to:	

Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661